Citation Nr: 0119270	
Decision Date: 07/24/01    Archive Date: 07/31/01	

DOCKET NO.  96-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of a fractured pelvis, including bladder and 
urethral stricture.

2.  Entitlement to a rating in excess of 10 percent for 
Peyronie's disease.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
1997, the Board remanded the issues cited above to the RO for 
additional development.  The Board denied two other claims at 
that time.  These issues are not before the Board at this 
time.

In November 2000, the veteran was granted entitlement to 
special monthly compensation based on the loss of use of a 
creative organ.  The veteran was notified of this 
determination in December 2000.  This issue is also not 
before the Board at this time.

In February 2001, the veteran's representative submitted 
additional documents in support of the veteran's claims.  
These documents are primarily copies of previously obtained 
medical records and examinations or are cumulative.  
Accordingly, the Board may proceed with the adjudication of 
this case.  See 38 C.F.R. § 20.1304(c)(2000)


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  The VA has fulfilled the duty to assist the veteran in 
the development of all facts pertinent to his claims under 
both the new and old criteria for the evaluation of 
disabilities.

2.  The residuals of the veteran's service-connected 
fractured pelvis, including bladder and urethral stricture, 
include no residual disability associated with the fractured 
pelvis.  The veteran has reported that he must wake every two 
hours due to voiding at night.  During the day, he must void 
every 2 to 3 hours.

3.  Other than the loss of use of the creative organ, there 
is no indication of deformity of the penis or any other 
disability associated with the veteran's service-connected 
Peyronie's disease.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for an evaluation of 20 percent for the 
residuals of a fractured pelvis, including bladder and 
urethral stricture, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7518 
(2000).

2.  The criteria for an increased evaluation for Peyronie's 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In May 1993, x-rays of pelvis and hips revealed a 
questionable deformity in the lateral aspect of the left 
ileo-pubic ramus that was indicated to be due to a well-
healed fracture.  There was nothing else to suggest a 
fracture of the bones and the joints were otherwise found to 
be normal.  In June 1983, the veteran underwent an internal 
urethrotomy for a urethral stricture.  He was again treated 
in August 1983.  In an April 1994 VA evaluation, the 
veteran's bladder injury and fractured pelvis were noted.  It 
was indicated that the veteran was injured in 1969 and was 
treated with a catheterization for approximately six weeks.  
Following this treatment, dysuria and a slower stream 
occurred.  This was treated with dilatations and antibiotics.  
The stricture reoccurred in 1983 and another internal 
urethrotomy was performed.  At this time, Peyronie's disease 
was noted with severe curvature that prevented sexual 
intercourse for several years.  It was indicated that this 
condition had improved.  

In 1987, another internal urethrotomy was performed.  The 
veteran has indicated that he has had no treatment for his 
stricture since this time.  Physical examination revealed no 
abdominal mass, tenderness or hernia.  The external genitals 
were normal.  The testes were both distended and somewhat 
smaller than normal size.  The diagnosis noted a recurring 
posterial urethral stricture.  Peyronie's disease, with a 
plaque near the base of the penis, was also noted.

At a hearing held before a hearing officer at the RO in April 
1996, the veteran again noted that he had not been back for 
treatment for the service-connected disabilities at issue 
since 1987.  The veteran reported that he would wake up every 
two hours due to voiding.  The veteran also noted that every 
2 to 3 hours when he is awake he must void.

Additional records were obtained by the RO, including records 
from the Social Security Administration (SSA).  While the 
veteran is receiving benefits from the SSA, it must be noted 
that little reference is made to the service-connected 
disabilities at issue before the Board at this time within 
SSA records.

In November 1997, the Board remanded these issues to the RO 
for additional development.  At the request of the Board, in 
May 1998, the RO contacted the veteran and requested that he 
provide the names of any health care providers who would have 
records pertinent to the claims at issue before the Board at 
this time.  No direct response was received.  However, the 
veteran's representative submitted additional medical 
records.  As indicated above, these medical records make 
little reference to the disabilities at issue or are copies 
of previously obtained records.

In a December 1998 VA examination, the veteran specifically 
noted that he did not have any complaints of pelvic pain.  
However, painful urination and a painful erection were noted.  
Occasional dribbling was also noted.  There was no complaint 
of back pain.  Physical examination of the pelvis showed that 
it was symmetrical in position.  Both legs were equal in 
length and alignment.  X-ray studies of the pelvis showed an 
old healed fracture of the left pubic ramus.  The diagnosis 
indicated an old healed fracture of the left pubic ramus with 
otherwise no skeletal abnormality.

In a second VA examination held in December 1998, the veteran 
reported that he was unable to have sexual intercourse due to 
a painful erection.  Physical examination failed to reveal 
any skin rash and the external genitalia was normal.  The 
penis had a cord-like thickening felt at the base of the 
penis extending on to the midshaft in the midline.  No masses 
were felt.  Urinalysis and other testing were otherwise 
unremarkable.  A history of urethral stricture, urinary 
incontinence, and Peyronie's disease were noted.  The veteran 
denied any history of pemphigus.  

In a statement submitted to the RO, the veteran noted his 
frequency of urination and the wearing of absorbent 
materials.  The veteran believed that he met the criteria for 
a higher rating of 20 percent.

In December 1999, the RO contacted the VA Medical Center 
(VAMC) and requested that it note whether the veteran had 
current evidence of a urethral stricture or a bladder 
condition.  It was also asked whether there was subjective 
evidence of a voiding dysfunction.  In a January 2000 
response, a physician within the VAMC noted that without 
objective evidence either of a cystoscopy or a voiding 
cystourethrogram, it was not possible to give an opinion on 
the presence of a urethral stricture.  The assessment of the 
veteran's urological condition was based on the historical 
data provided by the veteran.

Additional outpatient treatment records were obtained by the 
RO.  They note treatment of several severe nonservice-
connected disorders.  Significantly, little reference was 
made to the issues before the Board at this time.

In November 2000, the veteran was awarded special monthly 
compensation based on the loss of use of a creative organ.  
As noted above, this issue is not before the Board at this 
time.

The veteran's representative submitted written argument in 
June and July 2001.

II.  Entitlement to an Increased Rating for the Veteran's 
Service-Connected Fractured Pelvis, Including Bladder and 
Urethral Stricture

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding these issues.  
The RO has obtained all pertinent records regarding these 
claims and the veteran has been effectively notified of the 
evidence required to substantiate his claims.  There is no 
indication of existing evidence that could substantiate the 
claims that the RO has not obtained.  The veteran has been 
fully advised of the status of the efforts to develop the 
record as well as the nature of the evidence needed to 
substantiate these claims in multiple communications from the 
RO.  He and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
these claims.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  Accordingly, the Board finds that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

Disability evaluations are determined by the application of a 
schedule of rating disabilities which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2000).  The veteran's service-
connected disability has been evaluated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7518 (stricture of the urethra) 
(2000).  Under this diagnostic code, the condition is to be 
rated as a voiding dysfunction.  Under 38 C.F.R. § 4.115a, 
urinary frequency involving a daytime voiding interval of 
less than 1 hour, or wakening to void 5 or more times per 
night warrants a 40 percent evaluation.  Daytime voiding with 
an interval between 1 and 2 hours or wakening to void 3 or 4 
times per night provides the basis for a 20 percent 
evaluation.  Daytime voiding with an interval of between 2 
and 3 hours, or wakening to void 2 times per night, warrants 
a 10 percent evaluation.  The requiring of the wearing of 
absorbent materials which must be changed less than 2 times 
per day also warrants a 20 percent evaluation.  Requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day warrants a 40 percent evaluation.

The veteran has contended that he voids between 1 or 2 hours 
and is awakened often.  Based upon the medical evidence of 
record, the Board finds no reason to dispute the veteran's 
contentions.  While there is little objective evidence in 
support of the veteran's claim, the Board finds there is 
little objective evidence to refute the veteran's 
contentions.  The veteran has requested a 20 percent 
evaluation for this disability and the Board believes that 
the evidence of record, including the veteran's testimony, 
provides a basis to award the veteran a 20 percent 
evaluation.  In making this determination, the Board must 
note that it has utilized the benefit of the doubt doctrine.

The Board finds no objective medical evidence to support the 
conclusion that the veteran must void in intervals of less 
than 1 hour or is awakened to void 5 or more times per night.  
The veteran's own testimony and statements would not support 
such a conclusion.  The Board has also considered whether the 
veteran should receive a separate evaluation for his 
fractured pelvis.  However, the objective medical evidence of 
record, including the veteran's own statements, would not 
support a conclusion that the veteran warrants a compensable 
evaluation for his fractured pelvis.  The objective medical 
evidence of record finds no residual disability associated 
with this disorder.

III.  Entitlement to an Increased Rating for Peyronie's 
Disease

The RO has evaluated this condition, by analogy, under 
38 C.F.R. § 4.118, Diagnostic Code 7804 (scars) (2000).  
Scars that are superficial, tender and painful on objective 
demonstration warrant a 10 percent evaluation.  The veteran 
is currently receiving the highest possible evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  The Board has 
considered other Diagnostic Codes, including 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (penis deformity with loss of 
erectile power) and 7523 (testis atrophy) (2000).  However, 
there is no objective medical evidence of a deformity of the 
penis with loss of erectile power that would warrant such an 
evaluation.  While the penis does have cord-like thickening 
or plaque, it has never been described as deformed, and the 
most recent examiner described the external genitalia as 
normal.  The objective medical evidence indicates a loss of 
use of the creative organ, but this has been recognized and 
the veteran is currently receiving special monthly 
compensation due to this fact.  There is no basis to award 
the veteran a separate evaluation beyond 10 percent for the 
Peyronie's disease based on the objective medical evidence 
cited above.  The veteran's own contentions would not provide 
a basis to award him an increased evaluation for this 
disorder.  Accordingly, this claim must be denied.

The Board has considered whether extraschedular entitlement 
under the 38 C.F.R. § 3.321(b)(1) (2000) is raised by the 
record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. 
§ 3.321(b)(1).  The medical evidence of record contains no 
evidence which would support the conclusion that the 
disabilities at issue require the veteran to be frequently 
hospitalized or impact on his ability to maintain 
employability.  In this regard, the Board must note that 
although the veteran is unemployed, the current medical 
evidence of record clearly indicates that the service-
connected disabilities at issue before the Board at this time 
do not impair the veteran's ability to obtain or maintain 
employment.  The medical evidence of record notes many 
nonservice-connected disabilities that cause severe 
impairment in the veteran's ability to function.  These 
disabilities cause the veteran's unemployment.  In any event, 
the Board finds that the issue of entitlement to an 
extraschedular rating is not before the Board at this time.  
Floyd v. Brown, 5 Vet. App. 88, 95 (1996).  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  This issue is not before the Board 
at this time.


ORDER

Entitlement to an increased evaluation to 20 percent for the 
residuals of a fractured pelvis, including bladder and 
urethral stricture, is granted, subject to the regulations 
governing the payment of monetary benefits.

Entitlement to an increased rating for Peyronie's disease is 
denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

